Citation Nr: 0504948	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-15 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the severance of service connection for fatigue, 
sleep disturbance, weight loss, and depression, as due to an 
undiagnosed illness, was proper.  

2.  Entitlement to an increased evaluation for prostatitis, 
currently rated as 20 percent disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for claw feet with 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1992.  In January 2003, he was declared incompetent to handle 
the disbursement of funds.  In March 2003, the appellant was 
appointed as his legal custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the rating actions of the Department of 
Veterans Affairs (VA), Columbia, South Carolina, Regional 
Office (RO).  

In an August 2000 rating decision, the RO denied the claim of 
entitlement to service connection for claw feet with 
arthritis, and severed service connection for fatigue, sleep 
disturbance, weight loss, and depression, as due to an 
undiagnosed illness.  In that same decision, the evaluation 
of prostatitis was increased from 0 percent to 20 percent.  

In an April 2001 rating decision, the RO denied the claim of 
entitlement to service connection for PTSD.  The veteran 
ultimately perfected appeals of those decisions.  



In November 2004, the veteran testified at a travel Board 
hearing conducted at the RO before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file and the case is ready for appellate review.  

The issues of entitlement to an increased evaluation for 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In June 1998 the RO granted service connection for 
fatigue, sleep disturbance, weight loss, and depression, as 
due to an undiagnosed illness.

2.  An August 1999 VA psychiatric examination resulted in a 
diagnosis of dysthymic disorder.  

3.  In February 2000, the RO determined that the veteran's 
symptoms of fatigue, sleep disturbance, and depression were 
associated with the August 1999 diagnosis of dysthymic 
disorder, and proposed severance of service connection for 
fatigue, sleep disturbance, weight loss, and depression, as 
due to an undiagnosed illness.  

3.  Service connection for fatigue, sleep disturbance, weight 
loss, and depression, as due to an undiagnosed illness was 
severed in an August 2000 rating decision on the basis that 
the symptoms of fatigue, sleep disturbance, and depression 
were associated with the diagnosis of dysthymic disorder, and 
that there was no evidence of diagnosis or treatment for 
depression, dysthymic disorder or related symptoms in 
service.  

4.  Evidence clearly and unmistakably establishing that the 
veteran did not have fatigue, sleep disturbance, weight loss, 
and depression due to an undiagnosed illness, was not of 
record at the time of the August 2000 rating decision.

5.  On December 3, 2003, prior to the promulgation of a 
decision in the appeal, the veteran submitted a withdrawal of 
his appeal regarding the claims of entitlement to service 
connection for PTSD, and claw foot with arthritis.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision wherein the RO severed 
service connection for fatigue, sleep disturbance, weight 
loss, and depression, due to an undiagnosed illness, was not 
proper, thereby warranting restoration of service connection.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.105, 3.159 (2004).

2.  The criteria for withdrawal of a notice of disagreement 
and substantive appeal by the veteran as to the claims of 
entitlement to service connection for PTSD and claw foot with 
arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.201, 20.202, 20.204(a), (c) 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The current standard 
requires that after the evidence has been assembled, it is 
VA's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  

Initially, the Board will simply note for the record that VA 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  Thus, the Board finds that VA 
can provide no further assistance that would aid in 
substantiating the claim as the issue essentially turns on 
the interpretation of evidence in a record that appears to be 
complete.  See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994).

As will be apparent in the discussion that follows, the Board 
concludes that the record provides competent, probative 
evidence that supports a favorable determination on the 
record.

In view of the foregoing, there is no need to delay 
resolution of the claim.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Whether Severance of Service Connection was Proper

The relevant facts are not in dispute.  In June 1998 the RO 
granted service connection for fatigue, sleep disturbance, 
weight loss, and depression, as due to an undiagnosed 
illness.  The grant of service connection was based primarily 
upon the findings of an April 1997 VA psychiatric 
examination.  

In the report of that examination, the examiner stated that 
the veteran's sleep disturbance, difficulties with memory, 
sad mood, and lack of energy could all be attributed to a 
mild depressive disorder such as dysthymic disorder, but that 
there was no definitive diagnosis of a psychiatric condition.  

In May 1999, the veteran filed for an increased evaluation 
for his service-connected disabilities, including the 
undiagnosed disorder at issue.  Pursuant to that claim, in 
August 1999, he was afforded a VA psychiatric examination.  
The report of that examination shows the examiner did not 
have the claims file for review.  Upon mental status 
examination, the veteran appeared tired and moderately 
depressed.  Following examination, the resulting diagnosis on 
Axis I was dysthymic disorder.  In discussion, the examiner 
noted that the veteran had mild to moderate symptoms of 
depression.  

In a February 2000 rating decision, based upon the August 
1999 VA examination, the RO determined that the veteran's 
symptoms of fatigue, sleep disturbance, and depression were 
associated with the diagnosis of dysthymic disorder.  Based 
upon this finding, the RO proposed severance of service 
connection for fatigue, sleep disturbance, weight loss, and 
depression, as due to an undiagnosed illness.  

In August 2000 the RO severed service connection for fatigue, 
sleep disturbance, weight loss, and depression, as due to an 
undiagnosed illness, on the stated basis that the symptoms of 
fatigue, sleep disturbance, and depression were associated 
with the diagnosis of dysthymic disorder, and that there was 
no evidence of diagnosis or treatment for depression, 
dysthymic disorder or related symptoms in service.  

The law regarding the severance of service connection is 
governed by the provisions of 38 C.F.R. § 3.105 (2004).  That 
regulation directs, in pertinent part, that:  
Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, rating action will be taken and the award will 
be discontinued effective the last day of the month in which 
the 60-day period expired.  38 U.S.C.A. § 5112(b)(6) (West 
2002); 38 C.F.R. § 3.105(d) (2004).

The United Court of Appeals for Veterans Claims (CAVC) has 
clarified that: Once service connection has been granted, 38 
C.F.R. § 3.105(d) provides that it can be withdrawn, but only 
after certain procedural safeguards have been complied with 
and the Secretary overcomes a high burden of proof . . . . In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991). See Wilson v. West, 
11 Vet. App. 383 (1998).

In the instant case, the RO's severance of service connection 
for symptoms that had been previously related to an 
undiagnosed illness was based upon a finding that a diagnosis 
had been made that was responsible for the symptoms.  

Essentially, severance was based upon a "change in 
diagnosis," and more specifically, the introduction of a 
diagnosis.  

The law is clear, however, regarding when a change in 
diagnosis may be accepted as a basis for severance action.  
In such a case, the examining physician or physicians or 
other proper medical authority must certify that, in the 
light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  This 
required certified evidence is not part of the record in the 
instant case.  

Significantly, evidence clearly and unmistakably establishing 
that the veteran did not have fatigue, sleep disturbance, 
weight loss, and depression due to an undiagnosed illness, 
was not of record at the time of the August 2000 rating 
decision severing service connection for fatigue, sleep 
disturbance, weight loss, and depression, as due to an 
undiagnosed illness.

The Board must therefore conclude that the August 2000 rating 
decision wherein the RO severed service connection for 
fatigue, sleep disturbance, weight loss, and depression, due 
to an undiagnosed illness, was not proper, thereby warranting 
restoration of service connection.  38 U.S.C.A. §§ 1110, 
5103, 5107; 38 C.F.R. § 3.105.

The Board notes further that in the August 2000 rating 
decision the RO had gratuitously found that there was no 
evidence of diagnosis or treatment for depression, dysthymic 
disorder or related symptoms in service.  

For the record, the Board is compelled to point out that the 
service medical records do contain a record of complaints in 
service that could be construed as pertinent to depression.  



Specifically, upon medical examination in 1985 and 1987, the 
veteran complained of depression or excessive worry.  
Although the contemporaneous examinations failed to provide 
pertinent diagnoses for the disorder at issue, the evidence 
further contradicts the findings of the August 2000 decision 
wherein the RO severed service connection.  


Withdrawn Appeals

The Board observes that the veteran had perfected appeals of 
the denial of the claims of entitlement to service connection 
for PTSD and claw foot with arthritis.  The claims of 
entitlement to service connection for PTSD and claw foot with 
arthritis were denied in a March 2002 rating decision.  
Thereafter, in May 2002, the veteran filed a notice of 
disagreement with the March 2002 rating decision.  Following 
the issuance of a September 2002 statement of the case, the 
veteran filed a substantive appeal in October 2002.  

On December 3, 2002, prior to the promulgation of a decision 
in the appeal of the denial of service connection for PTSD 
and claw foot with arthritis, the veteran filed a statement 
dated, December 2, 2002, asserting that he wished to withdraw 
the appeal of the denial of the claims for the above 
disorders.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement 
and/or a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.201, 20.202, 20.204(a)(c) (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Notice of Disagreement filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  

The veteran has expressly withdrawn his appeal as to the 
claims of entitlement to service connection for PTSD and claw 
foot with arthritis, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
those issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the denial of those 
claims and they are dismissed without prejudice.


ORDER

The August 2000 rating decision wherein the RO severed 
service connection for fatigue, sleep disturbance, weight 
loss, and depression, as due to an undiagnosed illness, not 
having been proper, restoration of entitlement to service 
connection is granted, subject to the governing criteria, 
applicable to the payment of monetary awards.

The appeal as to the claim of entitlement to service 
connection for PTSD is dismissed.

The appeal as to the claim of entitlement to service 
connection for claw foot with arthritis is dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

In the course of the November 2004 Board hearing, the veteran 
testified that he had been in receipt of ongoing treatment 
for the disorders at issue, including prostatitis, from VA.  
Other than a single record of treatment dated August 16, 
2004, the most recent VA treatment records in the claims file 
are dated in August 2003.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the severity of the disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

With regard to the claim of entitlement to an increased 
rating for prostatitis, it is noted that the most recent 
genitourinary examination that was conducted in this appeal 
was in July 2000, and as such is almost five years old.  
Since that examination, the veteran has complained that the 
symptoms associated with his prostatitis, namely frequency of 
urination and urinary tract infections have worsened.  

The Board notes that the principal manifestation associated 
with prostatitis may be frequency of urination.  The veteran 
has also complained of urinary tract infection.  The Board 
also notes that the VA examiner in July 2000 diagnosed benign 
prostatic hypertrophy, which was classified in the report of 
that examination as a separate and distinct disease entity.  
Thus, the veteran's complaints of frequency of urination and 
urinary tract infection may also be attributed to the benign 
prostatic hypertrophy.  


Accordingly, further VA examination is required in order to 
obtain clarification as to all current manifestations of the 
service-connected prostatitis.

To that end, a review of the appropriate diagnostic criteria 
used in the evaluation of the veteran's service-connected 
prostatitis may be helpful to the examiner in this case.  
Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2004).  Under that diagnostic code, prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  As noted, voiding 
dysfunction appears to be the predominant impairment from the 
veteran's prostatitis.  The veteran has recently testified, 
however, that he also seeks regular treatment and has been 
prescribed medication for urinary tract infections.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2004).  
A 20 percent evaluation for urine leakage contemplates the 
wearing of absorbent materials, which must be changed less 
than 2 times per day.  A 40 percent rating is warranted for 
the wearing of absorbent materials, which must be changed 2 
to 4 times per day.  A 60 percent rating is warranted for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.

A 20 percent evaluation for urinary frequency is warranted 
where there is a daytime voiding interval between one and two 
hours, or if the disability results in awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for a daytime voiding interval of less than one 
hour, or if the disability results in awakening to void five 
or more times per night.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  38 C.F.R. § 4.115a (2004).

With regard to urinary tract infections, a 30 percent rating 
is the maximum schedular rating for recurrent symptomatic 
urinary tract infections requiring drainage or frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§ 4.115a (2004).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant and veteran have the 
right to submit additional evidence and 
argument on the matters that the Board 
has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  After making all necessary inquiries 
of the veteran and obtaining all 
necessary authorizations and releases, 
the VBA AMC should attempt to obtain 
copies of the veteran's VA treatment 
records from August 2003 which should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).


4.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded a genitourinary examination 
to determine the current severity of 
his prostatitis. 
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination(s).  

The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special tests and studies should be 
conducted.

It is important that the examiner 
obtain a complete history from the 
veteran concerning his prostatitis, 
including the day to day 
symptomatology experienced by the 
veteran.  Following a thorough 
recitation of the veteran's complaints 
and history, the examiner should 
render opinions for the record as to 
whether the veteran's service-
connected prostatitis results in 
voiding dysfunction, and/or urinary 
frequency, and/or obstructed voiding, 
and/or urinary tract infection.  As to 
each classification, the examiner 
should specify the severity thereof.

If any genitourinary disease entity 
other than prostatitis is identified, 
including benign prostatic 
hypertrophy, the examiner should 
indicate whether any of the veteran's 
genitourinary symptoms can be 
distinguished in terms of whether they 
are caused by prostatitis or in the 
alternative, by any of the other 
disease entities.  If such a 
distinction cannot be made with 
medical certainty, the examiner should 
so state.  
A complete rationale for any opinions 
should be included in the record.   

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased disability evaluation for 
prostatitis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).




	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


